


Exhibit 10.3




CERTIFICATE OF DESIGNATION OF

PREFERENCES, RIGHTS AND LIMITATIONS OF

SERIES A CONVERTIBLE PREFERRED STOCK OF

TOTAL NUTRACEUTICAL SOLUTIONS, INC.

 

TOTAL NUTRACEUTCAL SOLUTIONS, INC. (the “Corporation”), a corporation organized
in the State of Nevada, DOES HEREBY CERTIFY that, pursuant to authority
conferred upon the Board of Directors by the Nevada Revised Statutes Section
78.195, the Amended and Restated Articles of Incorporation of the Corporation
dated January 29, 2010, and the Amended and Restated Bylaws dated September 17,
2010, the Board of Directors, by resolutions adopted on May 26, 2011, duly
determined that 350,000 of the authorized shares of Preferred Stock, $0.01 par
value per share, of the Corporation shall be designated “Series A Preferred
Stock,” and duly adopted a resolution providing for the voting powers,
designations, preferences and relative, participating, optional or other rights,
and the qualifications, limitations and restrictions, of the Series A Preferred
Stock, which resolution is as follows:

 

“RESOLVED, that the Board of Directors, pursuant to the authority vested in it
by the provisions of the Restated Certificate of Incorporation of the
Corporation, as amended, hereby authorizes the issuance of up to 350,000 shares
of Preferred Stock, $0.01 par value, of the Corporation, which shall be
designated as “Series A Preferred Stock”  and shall have the following
designations, powers, preferences and relative, participating, optional and
other special rights, and the qualifications, limitations and restrictions:

 

1.           Definitions.

 

As used herein, the following terms shall have the following meanings:

 

(a)           “Board” shall mean the Board of Directors of the Corporation.

 

(b)           “Common Stock” shall mean the Corporation's common stock, par
value $0.001 per share.

 

(c)           “Issuance Date” shall mean the date on which the first share of
Series A Preferred Stock is issued.

 

(d)           “Junior Stock” shall mean, with respect to the Series A Preferred
Stock, all other classes and series of equity securities of the Corporation now
existing or hereafter created, which are junior, among other things, in right of
payment of dividends or on liquidation to the Series A Preferred Stock.

 

(e)           “Liquidation” shall mean any voluntary or involuntary liquidation,
dissolution or winding-up of the Corporation.

 




(f)           “Liquidation Preference” shall have the meaning given to such term
in Section 5A.

 

(g)           “Preferred Stock” shall mean the Corporation’s preferred stock,
par value $0.01 per share.

 

(h)           “Securities Act” shall mean the Securities Act of 1933, as
amended.

 

2.  Rank.  In respect of rights to the payment of dividends and the distribution
of assets in the event of any liquidation, dissolution or winding up of the
Corporation, the Series A Preferred Stock shall rank prior to the Common Stock.
 The Series A Preferred Stock shall also rank prior to subsequent series of
Preferred Stock.

 

3.  Dividends. Holders of outstanding Series A Preferred Stock are entitled to
participate, out of funds legally available, dividends in cash, on the same
basis as Common Stock, based on the number of shares of Common Stock into which
such Series A Preferred Stock is then convertible.





--------------------------------------------------------------------------------

 

4.  Voting Rights. Each share of Series A Preferred Stock shall entitle the
holder thereof to such number of votes per share as shall equal the number of
shares of Common Stock (rounded to the nearest whole number) into which such
share of Series A Preferred Stock is then convertible as provided in Section 6
and except as required by law, shall further entitle the holder thereof to vote
on all matters as to which holders of Common Stock shall be entitled to vote
(with the number of votes specified in this Section 4), together with such
holders of Common Stock as one class and in the same manner and with the same
effect as such holders of Common Stock.  However, the Series A Preferred Stock
shall also entitle the holder to a class vote as provided by law and, so long as
at least 50,000 shares of Preferred Stock are outstanding, a majority vote of
Preferred Stock is required for: (i) the creation of any senior or pari passu
security beyond the 350,000 shares of Series A, (ii) payment of dividends on
Common Stock, (iii) repurchase of Common Stock except upon termination of
employment, (iv) any transaction in which control of the Company is transferred,
(v) an increase in the number of authorized shares of Preferred Stock, (vi) any
adverse change to the rights, preferences and privileges of the Preferred Stock,
(vii) any IRC Section 305 transaction, and (viii) an increase in the size of the
Board of Directors.

 

5.  Liquidation Preference.

 

A.  Upon any Liquidation, and before any distribution or payment shall be made
to the holders of any later series of Preferred Stock, or to Junior Stock, the
holders of the shares of Series A Preferred Stock then outstanding shall be
entitled to receive and be paid out of the assets of the Corporation legally
available for distribution to its stockholders liquidating distributions in cash
or property at its fair market value as determined by the Board (the
“Liquidation Preference”) in an amount equal to the greater of (a) $5.00 per
share (as adjusted pursuant to Section 6 below) or (b) the pro rata amount
payable on an as if converted basis.  A merger, reorganization or other
transaction in which control of the Corporation is transferred will be treated
as a liquidation.

 

B.  After payment to the holders of the Series A Preferred Stock of the full
amount of the liquidating distributions to which they are entitled, the holders
of Series A Preferred Stock, as such, shall have no right or claim to any of the
remaining assets of the Corporation.

 

C.  If, upon Liquidation, the assets of the Corporation legally available
therefor are insufficient to pay the full amount of the liquidating
distributions on all outstanding shares of Series A Preferred Stock then the
holders of the Series A Preferred Stock will share ratably in any such
distribution of assets in proportion to the full liquidating distributions to
which they would otherwise be entitled.

 

D.  If liquidating distributions shall have been made in full to all holders of
Series A Preferred Stock, the remaining assets of the Corporation shall be
distributed among the holders of any other classes or series of capital stock of
the Corporation ranking junior to the Series A Preferred Stock as to the
distribution of assets upon Liquidation according to their respective rights and
preferences.




6.  Conversion Rights.  The holders of shares of Series A Preferred Stock shall
have the following conversion rights:

 

A.  At Option of the Holder.  Subject to and in compliance with the provisions
of this Section 6, any shares of Series A Preferred Stock may, at the option of
the holder thereof, be converted at any time or from time to time into fully
paid and non-assessable shares of Common Stock.  Each share of Series A is
convertible into one hundred shares of Common Stock (the “Conversion Ratio”,
subject to the anti-dilution adjustments below) at any time at the option of the
holder.

 

B.  Automatic Conversion.

 

(i)  Mandatory Conversion.   Upon the anniversary of a continuously effective
registration statement for the Common Stock into which the Series A Preferred
Stock is convertible into, or within thirty days following the (i) closing of an
equity financing exceeding $5 million, (ii) conversion of 70% of the issued
shares of Series A Preferred Stock, or (iii) approval by a majority of Series A
Preferred shares outstanding, all outstanding shares of Series A Preferred Stock
shall  be converted automatically into the number of shares of Common Stock into
which such shares of Series A Preferred Stock are then convertible pursuant to
this Section 6 (subject to adjustment as provided in this Section 6) without any
further action by the holders of such shares and





--------------------------------------------------------------------------------

whether or not the certificates representing such shares of Series A Preferred
Stock are surrendered to the Corporation or its transfer agent.

 

(ii)  Procedure Upon Mandatory Conversion.  Upon the effectiveness of the
conversion of the Series A Preferred Stock specified in Section 6B(i) above (the
date and time of such effectiveness being referred to as the “Mandatory
Conversion Date”), the holders of shares of Series A Preferred Stock so
converted shall surrender the certificates representing such shares at the
office of the Corporation or of its transfer agent for the Common
Stock.  Thereupon, there shall be issued and delivered to each such holder a
certificate or certificates for the number of shares of Common Stock into which
such shares of Series A Preferred Stock so surrendered were convertible on the
Mandatory Conversion Date and cash, in respect of any fraction of a share of
Common Stock issuable upon such conversion.  Upon such Mandatory Conversion
Date, the rights of the holder as holder of the converted shares of Series A
Preferred Stock shall cease and the person or persons in whose name or names any
certificate or certificates for shares of Common Stock shall be issuable upon
such conversion shall be deemed to have become the holder or holders of record
of the shares of Common Stock represented thereby.  The Corporation shall not be
obligated to issue certificates evidencing the shares of Common Stock issuable
upon such conversion unless certificates evidencing such shares of Series A
Preferred Stock so converted are either delivered to the Corporation or any such
transfer agent or the holder notifies the Corporation or any such transfer agent
that such certificates have been lost, stolen or destroyed and executes an
agreement satisfactory to the Corporation to indemnify the Corporation from any
loss incurred by it in connection therewith.

 

C.  Adjustments to Conversion Ratio.

 

(i)  Adjustments for Stock Splits and Stock Dividends.   Proportional
adjustments to the Conversion Ratio will be made for stock splits and stock
dividends.




(i)  Adjustments for Dilutive Issuances of Common Stock.   The Conversion Ratio
will be also be adjusted on a weighted average basis in the event of dilutive
issuances, subject to the exceptions in Section 6C(iv).  

 

(ii)  Adjustments for Issuance of Warrants, Options and Rights to Common Stock
or Convertible Securities.  For the purposes of this Section 6C, the issuance,
whether directly or indirectly, of any warrants, options, subscriptions,
convertible notes or purchase rights with respect to shares of Common Stock and
the issuance, whether directly or indirectly, of any securities convertible into
or exercisable or exchangeable for shares of Common Stock, or the issuance of
any warrants, options, subscriptions, convertible notes or purchase rights with
respect to such convertible or exercisable or exchangeable securities
(collectively, “Common Stock Equivalents”) shall be deemed an issuance at such
time of Common Stock if the Net Consideration Per Share (as hereinafter
determined) which may be received by the Corporation for such Common Stock shall
be less than the Conversion Ratio in effect at the time of such issuance.  Any
obligation, agreement or undertaking to issue Common Stock Equivalents at any
time in the future shall be deemed to be an issuance at the time such
obligation, agreement or undertaking is made or arises.  No adjustment of the
Conversion Ratio shall be made under this Section 6C upon the issuance of any
shares of Common Stock, which are issued pursuant to the exercise, conversion or
exchange of Common Stock Equivalents if any adjustment shall previously have
been made upon the issuance of any such Common Stock Equivalents as above
provided.

 

The “Net Consideration Per Share” received by the Corporation in respect of the
issuance of any Common Stock Equivalents means the amount equal to the total
amount of consideration, if any, received by the Corporation (or in the case of
convertible notes, the aggregate amount of principal and interest converted) for
the issuance of such Common Stock Equivalents plus the minimum amount of
consideration, if any, payable to the Corporation upon purchase, exercise,
conversion or exchange thereof, divided by the maximum aggregate number of
shares of Common Stock that would be issued if all such Common Stock Equivalents
were purchased, exercised, exchanged or converted.  The Net Consideration Per
Share received by the Corporation shall be determined in each instance as of the
date of issuance of any Common Stock Equivalents without giving effect to any
possible future upward price adjustments or possible future upward rate
adjustments which may be applicable with respect to such Common Stock
Equivalents.




(iii)  Decreases in Conversion Value; Expiration or Cancellation of Warrants,
Options or Rights without Exercise.  Should the Net Consideration Per Share for
any previously issued Common Stock Equivalents be decreased or increased from
time to time for which an adjustment was made to the Conversion





--------------------------------------------------------------------------------

Value, then, upon the effectiveness of each such change, the Conversion Value
shall be adjusted to such Conversion Value as would have been obtained (1) had
the adjustments made upon the issuance of such Common Stock Equivalents been
made upon the basis of the actual Net Consideration Per Share of such
securities, and (2) had any adjustments made to the Conversion Value since the
date of issuance of such Common Stock Equivalents been made to the Conversion
Value as adjusted pursuant to clause (1) immediately above.  Any adjustment of
the Conversion Value which relates to the issuance of particular Common Stock
Equivalents shall be disregarded if, as, and when all of such Common Stock
Equivalents lapse, terminate, expire or are cancelled without being exercised,
exchanged or converted, so that the Conversion Value effective immediately upon
such lapse, termination, cancellation or expiration shall be equal to the
Conversion Value in effect at the time of the issuance of the lapsed,
terminated, expired or cancelled Common Stock Equivalents, with such additional
adjustments as would have been made to the Conversion Value had the lapsed,
terminated, expired or cancelled Common Stock Equivalents not been issued.




 (iv)  Exceptions to Adjustments For Dilutive Issuances.  This Section 6C shall
not apply to the issuance of:

 

(1)  shares of capital stock granted or sold to directors, officers, employees,
consultants or others providing services to the Corporation or any of its
subsidiaries pursuant to any stock option plan, stock purchase plan, or other
stock plan approved by the Board or otherwise;

 

(2)  shares of capital stock issued to investors at a price exceeding four
hundred percent (400%) of the Conversion Ratio in effect at the time of such
issuance




(3)  shares of capital stock issuable upon conversion or exercise of (A) any
shares of Preferred Stock, whether or not outstanding as of the date hereof or
(B) any Common Stock Equivalents outstanding as of the date hereof;

 



(4)  Common Stock Equivalents or shares of capital stock issued in connection
with bona fide mergers, acquisitions or similar transactions; or

 

(5)  shares issued in any other transaction as to which the holders of a
majority of the shares of Series A Preferred Stock then outstanding shall have
waived in writing any anti-dilution adjustment hereunder.

 

D.  Exercise of Conversion Privilege.  To exercise the conversion right set
forth in Section 6B, a holder of shares of Series A Preferred Stock shall
surrender the certificates representing the shares being converted to the
Corporation at its principal office, and shall give written notice to the
Corporation at that office that such holder elects to convert such shares.  Such
notice shall also state the name or names (with address or addresses) in which
the certificates for shares of Common Stock issuable upon such conversion shall
be issued.  The certificates for shares of Series A Preferred Stock surrendered
for conversion shall be accompanied by proper assignment thereof to the
Corporation or in blank.  The date when such written notice is received by the
Corporation, together with the certificates representing the shares of Series A
Preferred Stock being converted, shall be deemed the “Conversion Date.”  As
promptly as practicable after the Conversion Date, the Corporation shall issue
and deliver certificates to each holder of shares of Series A Preferred Stock so
converted, or on its written order, such certificates as it may request, for the
number of whole shares of Common Stock issuable upon the conversion of such
shares of Series A Preferred Stock in accordance with the provisions of this
Section 6, and cash as provided in Section 6E, in respect of any fraction of a
share of Common Stock issuable upon such conversion.  Such conversion shall be
deemed to have been effected immediately prior to the close of business on the
Conversion Date, and at such time the rights of the holder as holder of the
converted shares of Series A Preferred Stock shall cease and the person or
persons in whose name or names any certificates for shares of Common Stock shall
be issuable upon such conversion shall be deemed to have become the holder or
holders of record of the shares of Common Stock represented thereby.

  




E.  Cash in Lieu of Fractional Shares.  No fractional shares of Common Stock or
scrip representing fractional shares shall be issued upon any conversion of
shares of Series A Preferred Stock.  Instead of any fractional shares of Common
Stock which would otherwise be issuable upon conversion of shares of Series A
Preferred Stock, the Corporation shall pay to the holder of shares of Series A
Preferred Stock which were converted a cash adjustment in respect of such
fractional shares in an amount equal to the same fraction of the Market Price
per





--------------------------------------------------------------------------------

share of the Common Stock at the close of business on the Conversion Date.  The
determination as to whether or not any fractional shares are issuable shall be
based upon the total number of shares of Series A Preferred Stock so converted
at any one time by any holder thereof, and not upon each share of Series A
Preferred Stock so converted.

 

F.  Partial Conversion.  In the event some but not all of the shares of Series A
Preferred Stock represented by a certificate surrendered by a holder are
converted, the Corporation shall execute and deliver to or on the order of the
holder, at the expense of the Corporation, a new certificate representing the
number of shares of Series A Preferred Stock which were not converted.

 

G.  Reservation of Common Stock.  The Corporation shall at all times reserve and
keep available out of its authorized but unissued shares of Common Stock, solely
for the purpose of effecting the conversion of shares of Series A Preferred
Stock, such number of shares of Common Stock as shall from time to time be
sufficient to effect the conversion of all outstanding shares of Series A
Preferred Stock, and if at any time the number of authorized but unissued shares
of Common Stock shall not be sufficient to effect the conversion of all then
outstanding shares of Series A Preferred Stock, the Corporation shall take such
corporate action as may be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purpose.




H.  No Reissuance of Series A Preferred Stock.  Shares of Series A Preferred
Stock which are converted into shares of Common Stock as provided herein shall
not be reissued.




I.  Issue Tax.  The issuance of certificates for shares of Common Stock upon
conversion of any shares of Series A Preferred Stock shall be made without
charge to the holders thereof for any issuance tax in respect thereof; provided
that the Corporation shall not be required to pay any tax which may be payable
in respect of any transfer involved in the issuance and delivery of any
certificate in a name other than that of the holder of the shares of Series A
Preferred Stock which are being converted.




J.  Closing of Books.  The Corporation will at no time close its transfer books
against the transfer of any shares of Series A Preferred Stock or of any shares
of Common Stock issued or issuable upon the conversion of any shares of Series A
Preferred Stock in any manner which interferes with the timely conversion of
such shares of Series A Preferred Stock, except as may otherwise be required to
comply with applicable securities laws.




7.  Miscellaneous.




(a)  The Corporation covenants that all shares of Common Stock which may be
issued upon conversions of shares of Series A Preferred Stock will upon issuance
be duly and validly issued, fully paid and nonassessable, free of all liens and
charges and not subject to any preemptive rights.




(b)  No share or shares of Series A Preferred Stock acquired by the Corporation
by reason of redemption, purchase, conversion or otherwise, shall be reissued,
and all such shares shall be cancelled, retired and eliminated from the shares
which the Corporation shall be authorized to issue.




The number of shares of Series A Preferred Stock is 350,000, none of which have
been issued.




IN WITNESS WHEREOF, this Certificate of Designation has been signed by an
authorized officer of the Corporation as of the date first written above.

 

 

Dated May 26, 2011

 

 

 

By:

/s/ Marvin S. Hausman, M.D.

 

 

Name:  Marvin S. Hausman, M.D.

 

 

Title: President, CEO, Acting CFO

 

 

 






